DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7-11-22 has been entered.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 at line 21, “the materials” lacks antecedent basis.

Claim Rejections - 35 USC § 103
Claims 1- and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Toray (JP 58-222847 A -- information disclosure statement filed 12-11-19) in view of Barnes (US 2002/0033589 A1 – information disclosure statement filed 9-21-21).
 Claims 1 and 4-5, Toray teaches a method of manufacturing a laminate including a fabric and a thermoplastic film as described herein. Toray teaches that the thermoplastic film is a multilayer film including a polyester (polyester is a polymer) film such as polyethylene terephthalate which is a thermoplastic polyester and this material has innate elastomeric properties. The polyester film of Toray is of the same material as applicant uses (instant specification ¶39) such that the polyester film of Toray is considered to have innate barrier properties to the same degree as the barrier layer in the claim (English machine translation submitted by applicant: p2, last 3 lines to p3 L2; p4 L11-13). Note also that the polyester film includes a weathering agent which innately has weather barrier properties; and, in this case weather barrier properties when the product created by the method of Toray is used as a sail of a sailboat (p4 L19-20; p3 L3; p4 L2). The thermoplastic film also includes an adhesive layer comprising a thermoplastic polyester ether copolymer and this material has innate elastomeric properties (English machine translation: p2, last 3 lines to p3 L2; “elasticity” in Toray p4 L22-25 with respect to the adhesive layer). Toray indicates that the polyester film and the adhesive layer are bonded together to form the thermoplastic film which is multilayered. Specifically, Toray recites at page 5 (L25-28): “Next, a typical manufacturing method will be described as an example of a PET-BO film. (1) A polymer A is melt-extruded on one side of a PET-BO film to obtain a 2 layer composite film [PET-BO / / Polymer A]”. Polymer A represents the adhesive layer (p4 L22) and PET-BO film represents the polyester film (p4 L14-16). Thus, Toray meets the claim limitation in claim 1 of the thermoplastic film being multilayered with bonding (melt-extruded) and comprising the adhesive layer and the polyester film (barrier). Polyethylene terephthalate has an innate melting point of 260oC. Toray teaches that the adhesive layer has a melting point of 115oC to 180oC (p4 L22-24); thus, Toray meets the claim limitation of the polyester film (barrier) having a melting point that is higher than a melting point of the adhesive layer given that 260oC is greater than any value in the range of 115oC to 180oC. Note that the polyester film (barrier) has a melting point that is higher than a melting point of the adhesive layer by 80oC to 145oC which falls completely within the claimed range of 20oC or more – thus Toray meets this claimed limitation. Toray teaches that the fabric layer includes polyester (p4 L38 to p5 L3). Toray teaches a step of adhering a side of the multilayer film, with the adhesive layer, to the fabric while heating the multilayer film at a temperature below the melting point of the polyester film (barrier). Specifically, Toray recites at page 5 (L29-32): “Next, the polymer A surface of the composite film and the fabric are overlapped and thermally bonded together” where the “composite film” is the same film as the multilayer film described in Toray above. The temperature of heating is 110oC to 180oC (p6 L4-6) where each value in this range is below the melting point of the polyester film (barrier) which is 260oC as indicated above. In Toray the temperature of heating is 110oC to 180oC (p6 L4-6) and the claimed range is 120oC to 250oC. Thus, Toray’s temperature range overlaps the claimed temperature range – therefore meeting this limitation of the claim. Also, Toray teaches that the thermoplastic polyester elastomer included in the adhesive layer is a block copolymer including a segment (block) including polyether (such as polytetramethylene glycol; p4 L30) connected to a segment (block) including a polyester such as polybutylene terephthalate (p4 L22-23 L27-28). Paragraphs 26-27 (instant specification) recite the same materials for each block. Since the material of the segment of polyether is that same material applicant uses -- this segment is considered innately soft to the same degree as is in the claim. Since the material of the segment of polyester is the same material applicant uses -- this segment is considered innately hard to the same degree as is in the claim. Also for claim 4, Toray teaches that the fabric layer includes polyester (p4 L38 to p5 L3) as fibers in a nonwoven (or woven -- knit) state -- where the instant specification indicates that the fabric layer includes polyester fibers in a nonwoven state for an airbag (instant specification ¶s57, 61, 1); thus, Toray’s fabric is a fabric used for an airbag.
Claim 1, Toray recites at page 5 (L25-28): “Next, a typical manufacturing method will be described as an example of a PET-BO film. (1) A polymer A is melt-extruded on one side of a PET-BO film to obtain a 2 layer composite film [PET-BO / / Polymer A]”. Polymer A represents the adhesive layer (p4 L22) and PET-BO film represents the polyester film (p4 L14-16). Thus, Toray meets the claim limitation in claim 1 of the thermoplastic film being multilayered with bonding (melt-extruded) and comprising the adhesive layer and the polyester film (barrier). Toray does not teach, however, that the PET-BO-film and Polymer-A-film are coextrude – melted and coextruded and formed (i.e. molded) into the 2 layer composite film. 
However, coextrusion of two thermoplastic materials into a film is a well-known and conventional alternative to extruding one thermoplastic material onto a top surface of another self-sustained thermoplastic film (which is how Toray forms the adhesive layer [Polymer-A-film] on onto the barrier layer [PET-BO-film]); and, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided in Toray that the PET-BO-film and Polymer-A-film are coextrude – melted and coextruded and formed (i.e. molded) into the 2 layer composite film in that coextrusion of two thermoplastic materials into a film is a well-known and conventional alternative to extruding one thermoplastic material onto a top surface of another self-sustained thermoplastic film (Toray) where successful results are to be expected. Note also that Barnes teaches airbag manufacture (¶3) wherein a polyurethane adhesive and an elastomeric film are coextruded (i.e. melted/extruded and molded simultaneously) (¶30). Thus, Barnes is analogous to Toray and to Applicant’s endeavor which is laminating elastomeric materials onto a fabric to make an airbag. It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided in Toray that the PET-BO-film and Polymer-A-film are coextrude – melted and coextruded and formed (i.e. molded) into the 2 layer composite film in that coextrusion of two thermoplastic materials into a film is a well-known and conventional alternative to extruding one thermoplastic material onto a top surface of another self-sustained thermoplastic film (Toray) where successful results are to be expected.

Response to Amendment
The Declaration under 37 CFR 1.132 filed 7-11-22 is insufficient to overcome the rejection of claims 1 and 4-5 based upon Toray in view of Barnes as set forth in the last Office action because the claims are not commensurate with the scope of the showing of the heating: the Declaration indicates a heating of 150oC where claim 1 including a heating range of 120o-250oC. Also, the table does not define N1, N2, and N. Also, the table does not indicate what the numbers on the table represent, i.e. 16.4, 15.1, etc.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA GRAY whose telephone number is (571). The examiner can normally be reached Monday - Friday, 9 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phil Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LINDA L GRAY/Primary Examiner, Art Unit 1745